PER CURIAM.
The petition is granted and Roy Chester Taylor is hereby afforded a belated appeal from judgment and sentence in case number 16-2007-CF-016504 in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. RApp. P. 9.141(c)(5)(D).
The trial court is directed to appoint counsel to represent Taylor in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
BARFIELD, DAVIS, and ROBERTS, JJ., concur.